     Case 2:12-cv-00601-ROS Document 3517 Filed 03/10/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                  No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                       ORDER
11   v.
12   David Shinn, et al.,
13                  Defendants.
14
15         The Parties having filed a Stipulated Motion to Extend Deadline to File Reply in
16   Support of Plaintiffs’ Motion to Enforce the Stipulation and Amend the Order to Show

17   Cause (Doc. 3492) (Doc. 3516), and good cause appearing,
18         IT IS ORDERED the Stipulated Motion (Doc. 3516) is GRANTED. Plaintiffs

19   shall have through March 19, 2020, to file their Reply.

20         Dated this 10th day of March, 2020.
21
22
23                                                    Honorable Roslyn O. Silver
                                                      Senior United States District Judge
24
25
26
27
28
